                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

UNITED STATES OF AMERICA                         §
                Plaintiff                        §
                                                 §
v.                                               §                   1:19-CR-0130-LY-3
                                                 §
(3) THOMAS DANIEL GARCIA                         §
                Defendant                        §


             Order On Petition for Action on Conditions of Pretrial Release

     This matter came before the Court on December 12, 2019, for a hearing on the Pretrial

Services Office’s Petition for Action on Conditions of Release, dated November 13, 2019

(“Petition”). The hearing was held in accordance with the Federal Rules of Criminal Procedure

and 18 U.S.C. § 3148.

     Defendant Thomas Daniel Garcia was released on conditions on September 30, 2019. The

petition alleges that Mr. Garcia submitted urinalysis samples that tested positive for

methamphetamine on October 4, 2019; October 15, 2019; and October 30, 2019. In addition, the

defendant failed to report as required for his random urinalysis tests on October 10, 2019;

November 4, 2019; and November 12, 2019. Mr. Garcia did not respond to repeated attempts by

Pretrial Services to contact him after October 30, 2019. The Court issued a warrant for

Mr. Garcia’s arrest on November 13, 2019, and he was arrested on December 6, 2019, at the

Williamson County Jail.

     The Court has considered the original pretrial services report, the Petition, and the arguments

of counsel for Mr. Garcia and for the government. Pursuant to 18 U.S.C. § 3148(b)(1)(B), the

Court finds that there is clear and convincing evidence that Mr. Garcia knowingly violated at

least the following Additional Conditions of Release, requiring him to:

                                                  1
           •   7(a) submit to supervision by and report for supervision to the U.S. Pretrial
               Services Office;
           •   7(m) not use or unlawfully possess a narcotic drug or other controlled substances
               defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner;
               and
           •   7(n) submit to testing for a prohibited substance if required by the pretrial services
               office or supervising officer.

   The Court further finds, pursuant to 18 U.S.C. § 3148(b)(2)(B), that (A) based on the factors

set forth in 18 U.S.C. § 3142(g), there is no condition or combination of conditions of release

that will assure that Mr. Garcia will not flee or pose a danger to the safety of any other person or

the community, and (B) Mr. Garcia is unlikely to abide by any condition or combination of

conditions of release.

   It is therefore ORDERED that Mr. Garcia’s previous release on conditions is REVOKED

and he is HEREBY DETAINED pending further proceedings in this case.

                                Directions Regarding Detention

   Mr. Garcia is remanded to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. The defendant

must be afforded a reasonable opportunity for private consultation with defense counsel. On

order of a court of the United States or on request of an attorney for the Government, the person

in charge of the corrections facility shall deliver Mr. Garcia to the United States Marshal for the

purpose of an appearance in connection with a court proceeding.

   SIGNED December 12, 2019.


                                      SUSAN HIGHTOWER
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
